Citation Nr: 1108165	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to January 14, 2004, in excess of 10 percent from January 14, 2004 to November 25, 2010, and in excess of 20 percent since November 26, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to March 1946.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.
	
In August 2010 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  Since November 26, 2010, the Veteran has, at worst, manifested Level III hearing in his right ear and Level III hearing in his left ear.

2.  From January 13, 2004 to November 25, 2010, the Veteran had, at worst, manifested Level IV hearing in his right ear and Level IV hearing in his left ear.

3.  Prior to January 13, 2004, the Veteran had, at worst, manifested Level II hearing in his right ear and Level I hearing in his left ear.


CONCLUSIONS OF LAW

1.  Since November 26, 2010, the criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  From January 13, 2004 to November 25, 2010, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss were not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2010).

3.  Prior to January 13, 2004, the criteria for a compensable evaluation for bilateral hearing loss were not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.85,Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that in January 2003 the Veteran expressed his timely disagreement with the June 2002 rating decision which granted him service connection for his bilateral hearing loss.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was initially assigned a noncompensable evaluation for his bilateral hearing loss.  During the course of this appeal, in an April 2004 rating decision the RO increased the Veteran's rating to 10 percent, effective from January 13, 2004.  Subsequently, in a December 2010 rating decision, the RO increased the evaluation to 20 percent, effective from November 26, 2010.  As such, the issue at bar currently is whether the Veteran is entitled to a compensable rating prior to January 13, 2004, a rating in excess of 10 percent from January 13, 2004 to November 25, 2010, and a rating in excess of 20 percent since November 26, 2010.  The Board finds that in the interest of clarity, these issues will be addressed by time frame, as below.

In adjudicating increased rating claims for hearing loss, the Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85 (2010).  
	
The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id.  

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average.
Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2010).

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment. Under the provisions of 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  

Finally, as an introductory matter prior to a detailed discussion of the medical evidence, the Board calls attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the November 2010 VA examiner specifically noted there were no effects on usual daily activities.  The September 2008 VA examiner noted the Veteran has difficulty in understanding speech unless he is looking at the speaker.  The March 2004 VA examiner found the situations of greatest difficulty for the Veteran involve those in which background noise is present as it causes the Veteran to misunderstand speech.  The May 2002 VA examiner similarly noted the Veteran's difficulty in understanding conversation, particularly in the presence of background noise.  The Board finds these statements to adequately describe the functional effects of the Veteran's disability as they demonstrate that the examiners elicited information from the Veteran about the effects of his disability.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Therefore, the VA examination reports of are not defective under Martinak.  The Veteran has neither alleged and the examinations do not show a basis for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

      1.  Since November 26, 2010
The only evidence containing the audiological measurements necessary to rate the Veteran's hearing disability for this time frame is a VA examination report of November 26, 2010.  That examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
45
70
70
80
66.25
LEFT
45
60
70
75
62.5

The speech recognition score for the right ear was 88 percent and the speech recognition score for the left ear was 86 percent.  The mechanical application of the above results compels a numeric designation of III in the right ear, and III in the left ear.  Under Table VII (38 C.F.R. § 4.85), the designation of III in each ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  

As such, there is no basis for an evaluation in excess of the currently assigned 20 percent.  It appears that in reaching this evaluation, the RO applied the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  This application is unjustified as the evidence does not show puretone thresholds of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or a puretone threshold of 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz.  Nonetheless, even applying this regulation, the mechanical application of Table VIA results compels a numeric designation of V in the right ear, and V in the left ear.  Under Table VII (38 C.F.R. § 4.85), the designation of V in each ear requires the assignment of a 20 percent evaluation under Diagnostic Code 6100.  As such, the Board can find no basis for a rating in excess of the presently-assigned 20 percent evaluation for this time period.  

      2.  Between January 13, 2004 and November 25, 2010
The only evidence containing the audiological measurements necessary to rate the Veteran's hearing disability for this time frame are VA examination reports of September 2008 and March 2004.  The September 2008 examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
40
60
70
75
61.25
LEFT
50
65
75
80
67.5

The speech recognition score for the right ear was 84 percent and the speech recognition score for the left ear was 84 percent.  The mechanical application of the above results compels a numeric designation of III in the right ear, and III in the left ear.  Under Table VII (38 C.F.R. § 4.85), the designation of III in each ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  

The March 2004 examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
35
55
70
70
57.5
LEFT
40
60
75
75
62.5

The speech recognition score for the right ear was 80 percent and the speech recognition score for the left ear was 80 percent.  The mechanical application of the above results compels a numeric designation of IV in the right ear, and IV in the left ear.  Under Table VII (38 C.F.R. § 4.85), the designation of IV in each ear requires the assignment of a 10 percent evaluation under Diagnostic Code 6100.  

As such, there is no basis for an evaluation in excess of the currently assigned 10 percent.  The provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply.  The Board notes that the record also contains an April 2005 VA audiological evaluation report.  However, the report does not contain the clinical findings necessary for consideration under the VA Rating Schedule, nor is it shown that the evaluation meets the requirements for hearing examinations for VA purposes under 38 C.F.R. § 4.85.   Although it appears the Veteran's speech discrimination was measured, it is unknown whether the results obtained were by application of the Maryland CNC controlled speech discrimination test.  Further, the exact measurements of the Veteran's hearing levels at 1000, 2000, 3000, and 4000 Hertz are unclear from the report.  For these reasons, the April 2005 audiology evaluation cannot be considered in this decision.  Nevertheless, even assuming, arguendo, that this report complies with the VA Rating Schedule, the puretone average for the right ear is listed as 56 and the puretone average for the left ear is listed as 60.  The speech recognition score for the right ear is listed as 80 percent and the speech recognition score for the left ear is listed as 76 percent.  The mechanical application of the above results compels a numeric designation of IV in the right ear, and IV in the left ear.  Under Table VII (38 C.F.R. § 4.85), the designation of IV in each ear requires the assignment of a 10 percent evaluation under Diagnostic Code 6100.  

For all of these reasons, the Board can find no basis for a rating in excess of the presently-assigned 10 percent evaluation for this time period.  

      3.  Prior to January 13, 2004
The only evidence containing the audiological measurements necessary to rate the Veteran's hearing disability for this time frame is a VA examination report of May 2002.  The May 2002 examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
35
45
65
75
55
LEFT
35
50
65
70
55

The speech recognition score for the right ear was 84 percent and the speech recognition score for the left ear was 96 percent.  The mechanical application of the above results compels a numeric designation of II in the right ear, and I in the left ear.  Under Table VII (38 C.F.R. § 4.85), the designation of I in the better ear and II in the poorer ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  

As such, there is no basis for an evaluation in excess of the currently assigned  noncompensable rating.  The provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply.  The Board notes the Board notes that in January 2002 the Veteran was examined by a private audiologist, Tim Dunnigan, M.A., and the audiology report is associated with the file.  However, the report does not contain the clinical findings necessary for consideration under the VA Rating Schedule, nor is it shown that the evaluation meets the requirements for hearing examinations for VA purposes under 38 C.F.R. § 4.85.   Although it appears the Veteran's speech discrimination may have been measured, it is unknown whether the results obtained were by application of the Maryland CNC controlled speech discrimination test.  Further, the exact measurements of the Veteran's hearing levels at 1000, 2000, 3000, and 4000 Hertz are unclear from the report and the examiner did not provide averages.  In addition, it is not indicated that the hearing loss was measured by a puretone audiometry test.  The Board notes that while it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  For all of these reasons, the January 2002 audiology evaluation cannot be considered in this decision.  

As such, the Board can find no basis for a rating in excess of the presently-assigned noncompensable evaluation for this time period.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in February 2002, February 2004, and May 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Additionally, letters of July 2007 and December 2010 provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained.  He has had the opportunity for a personal hearing.  He has been afforded multiple VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  Indeed, in December 2010 the Veteran indicated he has no additional evidence to submit.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  



ORDER

An initial compensable rating for bilateral hearing loss prior to January 14, 200, in excess of 10 percent from January 14, 2004 to November 25, 2010, and in excess of 20 percent since November 26, 2010, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


